ORDER

PER CURIAM.
Upon review of this recently docketed appeal, the court considers whether it should be dismissed as untimely filed.
Arlina T. Bertrand filed an appeal with the Court of Appeals for Veterans Claims. That court dismissed the appeal as untimely filed. The Court of Appeals for Veterans Claims entered judgment on September 30, 2005. Thus, Bertrand’s appeal was due to be received within 60 days, or on November 29, 2005. Bertrand’s appeal was received on December 5, 2005, or 66 days after entry of judgment.
Any appeal of the judgment had to be received by the Court of Appeals for Veterans Claims within 60 days of the date of entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1). We note that the envelope containing Bertrand’s appeal is postmarked November 29, the day it was due to be received by the Court of Appeals for Veterans Claims. Because Bertrand’s notice of appeal was untimely filed, this appeal must be dismissed. See Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed. Cir.1983).
Accordingly,
IT IS ORDERED THAT:
This appeal is dismissed as untimely filed.